Citation Nr: 0115852	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of an allergic reaction to ant bites.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1991 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In various written statements, the veteran has apparently 
raised the issue of entitlement to a psychiatric disorder due 
to ant bites during service.  For example, in a December 2000 
statement, the veteran indicated that the sight of ants 
"freaks" him out and he feels that ants are crawling over his 
body.  In addition, a VA examiner in an April 1996 report 
noted that the veteran may have delusions of parasitosis.  As 
a result, the Board refers this issue to the RO for 
appropriate action.

In an April 2001 written statement, the veteran indicated 
that he would be unable to attend his scheduled hearing 
before a traveling member of the Board due to a lack of 
transportation.  He did not request a rescheduling of the 
hearing.  Therefore, the Board will treat his letter as a 
withdrawal of his hearing request, and will proceed to 
address the issue on appeal.


FINDING OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's residuals of an allergic reaction to ant 
bites are not manifested by exfoliation, exudation or itching 
of an exposed surface or extensive area.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of an 
allergic reaction to ant bites have not been met.  
38 U.S.C.A. §§ 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim as required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been examined by VA for rating 
purposes and treatment records/information has been obtained.  
The Board also finds that VA has met its duty to notify the 
appellant of information and evidence needed to substantiate 
and complete a claim.  In the statement of the case, the 
veteran has been advised of the schedular criteria for a 
higher evaluation.  Therefore, the Board will decide this 
issue based on the evidence of record.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service connected disability is rated under 
Diagnostic Code 7806, which pertains to eczema.  Under that 
code, a 10 percent disability rating is warranted where there 
is exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  Diagnostic Code 7806 provides a 
zero percent disability rating for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area. Id.

Based on a review of the record, the Board finds that a 
compensable rating is not warranted for the veteran's 
residual ant bite disorder.  The evidence of record 
essentially fails to show that the residuals of the veteran's 
ant bite disorder are manifested by exfoliation, exudation or 
itching of an exposed surface or extensive area.  For 
example, although the veteran's service medical records 
confirm that the veteran encountered a reaction to ant bites 
in 1992, there is no evidence of a subsequent attack.  

Furthermore, the post service medical evidence is negative 
for evidence of residuals from the ant bites in service.  For 
example, in an August 1994 report, although a VA examiner 
diagnosed the veteran with an allergic reaction to insect 
bites, the veteran's skin was observed to be normal.  
According to the examiner, the veteran reported that during 
service in 1992 he suffered insect stings by fire ants on his 
forearms.  As a result, he developed swellings at the site of 
the stings about the size of a quarter in diameter.  The 
veteran added that soon after his face and neck swelled and 
he began to experience trouble breathing.  He was treated by 
service physicians and the swelling subsided.  Since then, 
the veteran reported to the examiner that he had had no 
subsequent problems.  Physical examination revealed that the 
veteran was in no apparent distress and his skin, to include 
his head, face, and neck, were normal.  Thus, given that the 
August 1994 VA examiner did not describe any residuals from 
insect bites manifested by exfoliation, exudation or itching 
of an exposed surface or extensive area, the evidence fails 
to support a compensable rating pursuant to Diagnostic Code 
7806. 

VA examined the veteran again in April 1996.  According to 
the report, the veteran provided a four-year history of 
itching with the sensation that things were crawling on his 
skin.  The veteran added that the sensation involved all 
areas of his body and was usually not accompanied by a rash.  
He reported that he had approximately daily episodes of the 
condition, and that he missed word once as a result.  The VA 
physician noted that the physical examination revealed 
essentially normal skin.  The physician assessed pruritus 
with possible delusions of parasitosis.  Therefore, although 
the veteran was diagnosed with pruritus, which is a skin 
disorder, the physician indicated that it was not due to 
insect bites.  Instead, the physician opined that the veteran 
had possible delusions of parasitosis.  The physician further 
commented that the veteran appeared to have a rather mild 
problem with pruritus and that psychotherapy may be of some 
help in order to rule out any underlying systemic conditions.  
Thus, given that the April 1996 VA examiner did not describe 
any residuals from insect bites manifested by exfoliation, 
exudation or itching of an exposed surface or extensive area, 
the evidence fails to support a compensable rating pursuant 
to Diagnostic Code 7806.

Moreover, the VA outpatient treatment notes also fail to 
support a compensable rating pursuant to Diagnostic Code 7806 
because there is no residual evidence of the insect bites 
experienced during service.  For example, in October 1999, a 
VA outpatient examiner noted that the veteran had a six-month 
history of symmetric clusters of skin colored papules on the 
dorsal aspect of each hand.  Nevertheless, the VA outpatient 
examiner did not medically link these symmetric clusters of 
skin colored papules on the dorsal aspect of each hand to 
insect bites.  According to an October 1999 VA punch biopsy 
test of the veteran's hands, he was diagnosed with granuloma 
annulare.  In August 2000 a VA outpatient examiner noted that 
the veteran had only one 2-millimeter lesion on his right 
dorsal hand.  Again, the VA examiner did not link this lesion 
to an insect bite.  Thus, given that the VA outpatient 
records since service are negative for any residuals from 
insect bites manifested by exfoliation, exudation or itching 
of an exposed surface or extensive area, the evidence fails 
to support a compensable rating pursuant to Diagnostic Code 
7806.

For these reasons, the Board finds that a compensable rating 
is not warranted because the preponderance of the evidence of 
record is against a showing that the veteran's residuals from 
insect bites are manifested by exfoliation, exudation or 
itching of an exposed surface or extensive area.  Diagnostic 
Code 7806.  The only evidence of a skin disorder has been 
diagnosed as granuloma annulare, which was not associated as 
a residual of an insect bite.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected residuals from insect bites.  Gilbert; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable rating for residuals of an allergic reaction to 
ant bites is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

